Citation Nr: 1141372	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  06-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a gastrointestinal disorder other than irritable bowel syndrome (IBS), to include diverticulitis and gastroesophageal reflux disease (GERD), to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to March 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This case was most previously before the Board in June 2011 and was remanded for additional development.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or credible lay, evidence of record that hypertension is etiologically related to, or chronically aggravated by, service or service-connected disability.

2.  There has been no demonstration by competent clinical, or credible lay, evidence of record that a gastrointestinal disorder (other than IBS) is etiologically related to, or chronically aggravated by, service or service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, and is not proximately due to, or chronically aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).

2.  A gastrointestinal disorder (other than IBS) was not incurred in or aggravated by active service, and is not proximately due to, or chronically aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in December 2004, February 2005, March 2006, November 2008, and March 2011 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the appellant to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the March 2006 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  The Veteran's records from the Social Security Administration (SSA) are also associated with the claims file.  In July 2011 a VA physician provided an opinion that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2011 VA physician's opinion is more than adequate.  The VA physician examined the Veteran (in January 2009) and reviewed the Veteran's medical records.  Supporting rationale was provided for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its June 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that the requested opinion from a VA physician was obtained.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

The Board notes that 38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, was amended during the pendency of this appeal, effective October 10, 2006.  The current 38 C.F.R. § 3.310(b) sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In a September 2008 rating decision, the Veteran was granted service connection for a panic disorder.  The Veteran asserts, in part, that his disabilities on appeal are related to his service-connected panic disorder.

I.  Hypertension

A 1990 private record noted a diagnosis of hypertension.

At a January 2009 VA examination, it was noted that the Veteran had onset of hypertension in 1990 and was currently taking mediations that had "excellent control" of his hypertension.  In a July 2011 addendum to the January 2009 VA examination, the examiner commented, in pertinent part, as follows:

It is the examiner's opinion that the [Veteran's] primary hypertension is not caused by or [the] result of the [V]eteran's panic disorder.  Also the primary hypertension is not aggravated beyond the natural progression of hypertension by panic disorder or anxiety.  The rationale for this opinion is that the Veteran had the onset of the panic disorder in the late 1960s.  The initial onset of the hypertension occurred in 1990.  Also, the Veteran had a history of chronic tobacco use until 1987, as well as a family history of primary hypertension (father) which are major risk factors for primary hypertension.  Stress from panic disorder does not cause a permanent elevation of blood pressure.

The Board finds that the competent medical evidence fails to demonstrate that the Veteran's hypertension is causally related to his service-connected panic disability.  The January 2009 VA examiner, after reviewing the Veteran's claims file and performing a contemporaneous examination, clearly stated that the Veteran's hypertension was not caused or aggravated by the Veteran's service-connected panic disorder.  The January 2009 VA examiner (in the July 2011 addendum) provided a sound rationale for the opinion expressed, and it is clear that the July 2011 VA opinion was based on a comprehensive review of the Veteran's medical history.  The Board observes that the July 2011 VA opinion is uncontradicted.

As for direct service connection, the Veteran's service treatment records reveal that hypertension was not noted in service (including on the Veteran's March 1966 service separation examination), and there is no medical opinion relating such disability to the Veteran's military service.  As such, the preponderance of the evidence is against service connection for hypertension, on a direct or secondary basis.

While the Board does not doubt the sincerity of the Veteran's belief regarding his hypertension, the Veteran, as a layman, does not have the necessary medical training and/or expertise to opine as to whether he has hypertension related to service or service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Gastrointestinal disability other than IBS

The Board observes that a June 2011 Board decision granted the Veteran service connection for irritable bowel syndrome.

Gastrointestinal symptoms were noted in an April 1996 private record.

At a January 2009 VA examination, the Veteran indicated that he had had abdominal cramps beginning in 2003, but stated that they had been decreasing the prior three years.  He also noted that he had had heartburn and dyspepsia since 2004, and had been taking medication since 2004 that had reduced his symptoms of gastroesophageal reflux.  The report noted that the Veteran was diagnosed with diverticulitis in 2003, and current diagnoses included diverticulitis and gastroesophageal reflux disease.  In a July 2011 addendum to the January 2009 VA examination, the examiner commented, in pertinent part, as follows:

It is the examiner's opinion that the [Veteran's] diverticulitis is not caused by or a result of the Veteran's military service.  Also, it is the examiner's opinion that the diverticulitis is not caused by or [a] result of the [V]eteran's panic disorder nor has the diverticulitis been aggravated (beyond the natural progression of diverticulitis) by the panic disorder or anxiety.  The rationale for this opinion is that panic disorder does not cause nor aggravate diverticulitis disease.  Diverticulitis is caused by and a result of advancing age, low fiber in the diet and the lack of exercise.

It is the examiner's opinion that the gastroesophageal reflux disease is not caused by or [a] result of panic disorder or anxiety nor is gastroesophageal reflux disease aggravated beyond its natural progression by panic disorder or anxiety.  The rationale for this opinion is that panic disorder does not cause nor aggravate gastroesophageal reflux disease.  Gastroesophageal reflux disease is caused by or aggravated by anatomic and functional changes at the gastroesophageal junction and lower esophageal sphincter and not caused by or aggravated by stress.  Also the Veteran had the onset of anxiety (panic disorder) in the late 1960s.  He did not have the onset of gastroesophageal reflux disease until the mid-1980s.

The Board finds that the competent medical evidence fails to demonstrate that the Veteran has a gastrointestinal disability (other than IBS) that is causally related to his service-connected panic disability.  The January 2009 VA examiner, after reviewing the Veteran's claims file and performing a contemporaneous examination, clearly stated that the Veteran's diverticulitis and gastroesophageal reflux disease were not caused or aggravated by the Veteran's service-connected panic disorder.

The January 2009 VA examiner (in the July 2011 addendum) provided a sound rationale for the opinion expressed, and the Board observes that the July 2011 VA opinion is uncontradicted and tends to be supported by an April 1992 letter from the Veteran's private gastroenterologist essentially indicating that the Veteran's gastrointestinal symptoms were related to irritable bowel syndrome.

As for direct service connection, the Veteran's service treatment records reveal that a gastrointestinal disability was not noted in service.  In this regard, the Board notes that no gastrointestinal disability was indicated on the Veteran's March 1966 service separation examination, and the Veteran specifically denied stomach troubles on the corresponding report of medical history.  The Board further observes that there is no medical opinion relating such disability to the Veteran's military service.  As such, the preponderance of the evidence is against service connection for gastrointestinal disability (other than IBS), on a direct or secondary basis.

While the Board does not doubt the sincerity of the Veteran's belief regarding his gastrointestinal disability, the Veteran, as a layman, does not have the necessary medical training and/or expertise to opine as to whether he has a gastrointestinal disability related to service or service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertension, to include as secondary to service-connected disability, is denied.

Service connection for a gastrointestinal disorder (other than IBS), to include diverticulitis and GERD, to include as secondary to service-connected disability, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


